DETAILED ACTION
Response to Amendment
This office action regarding application 16/652,852 filed April 1, 2020, is in response to the applicants arguments and amendments filed November 8, 2021. Claims 1-9 have been cancelled. Claims 10 and 16-17 have been amended. Claims 10-17 are currently pending and are addressed below. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
Examiner Balachandra is no longer the Examiner overseeing this case. Examiner Christopher Fees is the new Examiner of record. If you have any questions Examiner Fees can be contacted at (303) 297 4343 or Christopher.fees@uspto.gov 

Information Disclosure Statement
The information disclosure statement submitted on April 8, 2022 is being considered by the examiner.

Claim Objections
Claims 16-17 are objected to because of the following informalities:  
Claim 16 recites “A control device of a a blind spot monitoring system” in line 1, this is interpreted as a minor typographical error and should be changed to –A control device of a blind spot monitoring system--.
Claim 17 recites “defining, via the blind spot monitoring system” in line 6, this should be changed to –defining, via a blind spot monitoring system—in order to avoid any antecedent basis issues. 
Appropriate correction is required.

Response to Arguments
Applicants arguments and amendments to the claims have not overcome all of the rejections previously set forth in the non-final office action mailed October 20, 2021. Applicants amendments to claims 10, 16, and 17 have not been deemed sufficient to overcome the previous 35 USC 103 art rejections, the rejections have been maintained and are included below with changes to reflect amendments. Additionally applicants amendments to claims 10, 16, and 17 have not been deemed sufficient to overcome the previous 35 USC 101 rejections, the rejections have been maintained and are included below with changes to reflect amendments. Finally applicants arguments have been fully considered but are not fully persuasive for the reasons seen below. 

On pages 7-8 the applicant argues “The Berkheimer memorandum on April 19, 2018 by the Patent Office addresses whether additional elements "represent well-understood, routine, conventional activity" and the particular reasoning required to support such a finding. In this regard, the Office acknowledges the following as regards required evidence: As provided in MPEP § 2106.05(d)(I), "an examiner should conclude that an element (or combination of elements) represents well-understood, routine, conventional activity only when the examiner can readily conclude that the element(s) is widely prevalent or in common use in the relevant industry. This memorandum clarifies that such a conclusion must be based upon a factual determination that is supported as discussed in section III below." The Berkheimer memo therefore provides that a claim does recite "significantly more" unless proven otherwise: "an additional element (or combination of elements) is not well- understood, routine, or conventional unless the examiner finds, and expressly supports a rejection in writing with" evidence”, the examiner respectfully disagrees. 
Specifically the previous examiner did not assert in any analysis of the independent claims were “well-understood, routine, and conventional” in any of the previous 35 USC 101 rejections. Therefore the examiner did not need to provide any of the citations described in the MPEP. Per the Berkheimer memo, the examiner is required to provide evidence when the 2B analysis of the rejection relies upon section 2106.05(d) and treats the elements as well-understood, routine and conventional activities. The rejection addresses the additional elements under step 2B and explicitly recites that the additional elements are recited at a high level of generality and are recited as performing generic computer functions routinely used and as merely applying the concepts considered abstract with a generic computerized system. The claims recite only generic computer elements for detecting information about the surroundings and defining a detection area using that information. Therefore the analysis under step 2B relies upon both 2106.05(f) as well as 2106.05(g) and provides evidence that the elements claimed are merely a generic computer system that implements the abstract idea. Overall the arguments have been fully considered but are not persuasive and it is maintained that the claims are directed to an abstract idea without significantly more.

On pages 8-9 the applicant argues “Still further, on November 2, 2016, the deputy commissioner of the U.S. Patent Office issued a memorandum for patent examination policy regarding recent opinions of the u.s. court of Appeals for the Federal Circuit (Federal Circuit) in McRO, Inc. dba Planet Blue v. Bandai Namco Games America Inc., 120 USPQ2d 1091 (Fed. Cir. 2016) and BASCOM Global Internet Services v. AT&T Mobility LLC, 827 F .3d 1341 (Fed. Cir. 2016), in which the memorandum provide additional information about finding eligibility for software claims, including, for example, the following: The Deputy Commissioner summarized the MCRo decision as follows: In McRO, the Federal Circuit held the claimed methods of automatic lip synchronization and facial expression animation using computer-implemented rules patent eligible under 35 U.S.C. § 101, because they were not directed to an abstract idea (Step 2A of the USPTO's SME guidance). The basis for the McRO court's decision was that the claims were directed to an improvement in computer-related technologv (allowing computers to produce "accurate and realistic lip synchronization and facial expressions in animated characters" that previously could only be produced by human animators), and thus did not recite a concept similar to previously identified abstract ideas. Notable Points from McRO: Examiners should consider the claim as a whole under Step 2A of the USPTO's SME guidance, and should not overgeneralize the claim or simplify it into its "gist" or core principles, when identifying a concept as a judicial exception. See also the discussion of identifying an abstract idea in the May 4, 2016 Memorandum (in Section II.A) and the discussion of claims directed to improvements in computer-related technology in the May 19, 2016 Memorandum about Enfish, which is available on the USPTO's SME Webpage. An "improvement in computer-related technologv" is not limited to improvements in the operation of a computer or a computer network per se, but may also be claimed as a set of "rules" (basically mathematical relationships) that improve computer-related technology by allowing computer performance of a function not previously performable by a computer.”, the examiner respectfully disagrees. 
The claims at issue in McRO described methods of automatic lip synchronization and facial expression animation using computer-implemented rules. While the Federal Circuit determined that "[b]y incorporating the specific features of the rules as claim limitations, [the relevant claim] is limited to a specific process for automatically animating characters using particular information and techniques and does not preempt approaches that use rules of a different structure or different techniques," the court noted that the specified application of rules by the computer differed from the rules applied by humans to perform conventional lip synchronization facial animations. McRO, at 1314 ("This activity, even if automated by rules, would not be within the scope of the claims because it does not evaluate sub-sequences, generate transition parameters or apply transition parameters to create a final morph weight set. It is the incorporation of the claimed rules, not the use of the computer, that 'improved [the] existing technological process' by allowing the automation of further tasks.") (internal citations omitted). In contrast, the claimed specific features of the present application (e.g., defining at least one warning region) would be applied in the same way by a human performing the analysis (mentally or perhaps with the assistance of pen and paper) as they are by the claimed “computer system.  The claimed process may implement a combined order of rules that output specific information, but that information is not used in the claimed process to create anything akin to a desired sequence of synchronized, animated characters in computer animation. Rather, existing information is organized into a new form through the performance of a series of logical operations on the existing information. Thus, because the claimed application of rules by the computer would be no different were the rules applied by a human; and because any formatted information is not used in the claimed process to solve any technical problem akin to a desired sequence of synchronized animated characters in computer animation, the pending claims are not analogous to those at issue in McRO. Finally, while an improvement in computer related technology is not limited to improvements in the operation of a computer but may also be claimed as a set of rules (basically mathematical relationships) that improve computer related technology, the present set of claims do not contain any sets of rules or mathematical relationships that improve computer related technology. Thus, these arguments are not persuasive.

On pages 9-10 the applicant argues “The Deputy Commissioner summarized the bascom decision as follows: In BASCOM, the Federal Circuit vacated a judgment of ineligibility because the district court failed to properly perform the second step of the Mayo/Alice framework (Step 2B of the USPTO's SME guidance) when analyzing a claimed system for filtering content retrieved from an Internet computer network. The BASCOM court agreed that the additional elements were generic computer, network, and Internet components that did not amount to significantly more when considered individually, but explained that the district court erred by failing to recognize that when combined, an inventive concept may be found in the non-conventional and non-generic arrangement of the additional elements, i.e., the installation of a filtering tool at a specific location, remote from the end- users, with customizable filtering features specific to each end user (note that the term "inventive concept" is often used by the courts to describe additional element(s) that amount to significantly more than a judicial exception). Notable Point from BASCOM: In Step 2B of the USPTO's SME guidance, examiners should consider the additional elements in combination, as well as individually, when determining whether a claim as a whole amounts to significantly more, as this may be found in the nonconventional and non-generic arrangement of known, conventional elements. See also the discussion of evaluating combinations of additional elements in the May 4, 2016 Memorandum (in Section II.B), and the July 2015 Update (in Section I).”, the examiner respectfully disagrees. 
The additional elements recited in the claims are generic computer components that even when taken in combination do not amount to significantly more. Specifically even when combined the elements are not arranged in a non-conventional or non-generic arrangement. 

On pages 11-15 the applicant argues “In the present case, as with claim 1 of the hypothetical example, the claims are not directed to any judicial exception. Specifically, the claims are directed to statutory subject matter. The Office explicitly stated that claims are considered as a whole. Here, when claims are considered as a whole, there are meaningful features which amount to significantly more than mere abstractions.”, the examiner respectfully disagrees. 
Here the present claims are directed to an abstract idea of defining a region. This process under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components (i.e. the claimed “blind spot monitoring system … surrounding environment detection device … lane recognition device … control device … warning device”). That is, other than reciting “blind spot monitoring system … surrounding environment detection device … lane recognition device … control device … warning device” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “blind spot monitoring system … surrounding environment detection device … lane recognition device … control device … warning device” language, “defining … at least one warning region … wherein the surrounding environment detection device detects the objects in a detection area … wherein the lane detection device recognizes the position of the two-wheeled vehicle inside a lane … wherein the lane detection device maps the position of the two-wheeled vehicle and the position of the lanes … wherein the control device defines the warning regions within the detection area” in the context of this claim encompasses the user mentally determining a region for blind spot monitoring. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

On page 15 the applicant argues “Finally, the patented subject matter of the applied references-which are applied as to the present claims-are evidence that the subject matter of the present claims is indeed statutory subject matter under Section 101. Accordingly, the present claims encompass and represent statutory subject matter under 35 U.S.C. § 101, so that the rejected claims are allowable, and the Section 101 rejections should therefore be withdrawn.”, the examiner respectfully disagrees. 
The patentability of the claims of the prior art has no bearing on the patentability of the present claims. However for the sake of argument, with regards to the Kanoh reference, claim 1 of the Kanoh reference is directed to a vehicle control system and includes “a travel controller configured to perform travel control for a host vehicle on the basis of the detection result” this step is regarded as significantly more as it is directly controlling the vehicle using the determined result. Without this limitation, the claim would simply be a mental process of “a determiner configured to determine whether or not the object detected by the detector is present”.

On pages 15 – 16 the applicant argues “Claims 1, 2, and 5 to 9 were rejected under 35 U.S.C. § 103(a) as obvious over U.S. Published Patent Application No. 2008/0278370 ("Lachner"). Claims 3 and 10 were rejected under 35 U.S.C. § 103(a) as obvious over U.S. Published Patent Application No. 2008/0278370 ("Lachner"), in view of U.S. Patent No. 7,012,560 ("Braeuchle"). Claim 4 was rejected under 35 U.S.C. § 103(a) as obvious over U.S. Published Patent Application No. 2013/0257643 ("Inomata"). To reject a claim under 35 U.S.C. § 103(a), the Office bears the initial burden of presenting a primafacie case of obviousness. In re Rijckaert, 9 F.3d 1531, 1532, 28 U.S.P.Q.2d 1955, 1956 (Fed. Cir. 1993). To establish prima facie obviousness, three criteria must be satisfied. First, there must be some suggestion or motivation to modify or combine reference teachings. In re Fine, 837 F.2d 1071, 5 U.S.P.Q.2d 1596 (Fed. Cir. 1988). This teaching or suggestion to make the claimed combination must be found in the prior art and not based on the application disclosure. In re Vaeck, 947 F.2d 488, 20 U.S.P.Q.2d 1438 (Fed. Cir. 1991). Also, as clearly indicated by the Supreme Court in KSR, it is "important to identify a reason that would have prompted a person of ordinary skill in the relevant field to combine the [prior art] elements" in the manner claimed. See KSR Int'l Co. v. Teleflex, Inc., 127 S. Ct. 1727 (2007). In this regard, the Supreme Court further noted that "rejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness." Id., at 1396. Second, there must be a reasonable expectation of success. In re Merck & Co., Inc., 800 F.2d 1091, 231 U.S.P.Q. 375 (Fed. Cir. 1986). Third, the prior art reference(s) must teach or suggest all of the claim features. In re Royka, 490 F.2d 981, 180 U.S.P.Q. 580 (C.C.P.A. 1974). While the rejections may not be agreed with, to facilitate matters, each of the independent claims has been rewritten to better clarify the presently claimed subject matter.”, the examiner respectfully disagrees. 
First the applicant is citing claims and art that were not mentioned nor rejected in any previous office action. Claims 1-9 were cancelled prior to the previous office action being issued and the office action does not make use of “Lachner”, “Braeuchle”, or “Inomata” to reject any of the current claims. 
Next, as is stated in detail below for each of the 35 USC 103 rejections, there is a motivation to combine that is derived from the secondary and tertiary references stating how those references are providing an improvement to the primary reference. For example the Kanoh reference is modified with the Stopczynski reference in order to improve safety and reduce false detections and ensuring compliance with industrial trends, best practice and regulations (Stopczynski, Paragraph [0005], “In another aspect, the present invention relates to a programmable Blind Spot Detection System for host vehicles having an ECU with a memory and further equipped with a Lane Departure Warning System having an external vision system wherein said Blind Spot Detection System programmable range capability is set as a programmable maximum range limit to avoid false detection of objects in the road beyond the adjacent lane. Preferably, the Lane Departure Warning System visually detects the lane marker offset (the distance between the side of the vehicle and the same-side lane markers, perpendicular to the direction of the lane and vehicle travel) as measured by the vision sensor and the lane offset is used to continuously modify the blind spot programmable maximum range settings to ensure blind spot detection capability does not extend beyond desired zone boundaries.” provides for avoiding false detections and improving safety).

In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 10-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Regarding claim 10, claim 10 is an method claim comprising the steps of defining a warning region and providing a blind spot warning. (thus the claims are to a method Step 1: yes)
Under Step 2A - Prong 1:
Claim 10 recites the abstract concept of defining at least one warning region for a blind spot monitoring system. This abstract idea is described in claim 10, “defining … at least one warning region … wherein the surrounding environment detection device detects the objects in a detection area … wherein the lane detection device recognizes the position of the two-wheeled vehicle inside a lane … wherein the lane detection device maps the position of the two-wheeled vehicle and the position of the lanes … wherein the control device defines the warning regions within the detection area” are considered to be mental process steps. The identified claim limitation(s) that recite(s) an abstract idea fall within the enumerated groupings of abstract ideas in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019. 
The limitations of “defining … at least one warning region … wherein the surrounding environment detection device detects the objects in a detection area … wherein the lane detection device recognizes the position of the two-wheeled vehicle inside a lane … wherein the lane detection device maps the position of the two-wheeled vehicle and the position of the lanes … wherein the control device defines the warning regions within the detection area”, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components (i.e. the claimed “blind spot monitoring system … surrounding environment detection device … lane recognition device … control device … warning device”). That is, other than reciting “blind spot monitoring system … surrounding environment detection device … lane recognition device … control device … warning device” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “blind spot monitoring system … surrounding environment detection device … lane recognition device … control device … warning device” language, “defining … at least one warning region … wherein the surrounding environment detection device detects the objects in a detection area … wherein the lane detection device recognizes the position of the two-wheeled vehicle inside a lane … wherein the lane detection device maps the position of the two-wheeled vehicle and the position of the lanes … wherein the control device defines the warning regions within the detection area” in the context of this claim encompasses the user mentally determining a region for blind spot monitoring. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Under Step 2A - Prong 2:
This judicial exception is not integrated into a practical application. In particular, the claim recites additional the elements – “blind spot monitoring system … surrounding environment detection device … lane recognition device … control device … warning device”. The computing device in the claimed steps is recited at a high-level of generality (See MPEP 2106.05). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Additionally the claim recites the additional step of “providing … a blind spot warning”, however this additional step amounts to no more than mere insignificant extra solution activity in the form of data output (See MPEP 2106.05(g)). The claim is directed to an abstract idea. 
Under Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of “blind spot monitoring system … surrounding environment detection device … lane recognition device … control device … warning device” amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Additionally the claim recites the additional step of “providing … a blind spot warning”, however this additional step amounts to no more than mere insignificant extra solution activity in the form of data output (See MPEP 2106.05(g)). Claim 10 is not patent eligible. 

Regarding dependent claims 11-15, claims 11-15 are dependent on claim 10 and include all of the limitations of claim 10 and only further defined the mental process of the independent claim. These further limitations do not add significantly more elements to the abstract idea. 

Regarding claim 16, claim 16 is an apparatus claim comprising a blind spot monitoring system. (thus the claims are to a method Step 1: yes)
Under Step 2A - Prong 1:
Claim 16 recites the abstract concept of defining at least one warning region for a blind spot monitoring system. This abstract idea is described in claim 16, “defining … at least one warning region … wherein the surrounding environment detection device detects the objects in a detection area … wherein the lane detection device recognizes the position of the two-wheeled vehicle inside a lane … wherein the lane detection device maps the position of the two-wheeled vehicle and the position of the lanes … wherein the control device defines the warning regions within the detection area” are considered to be mental process steps. The identified claim limitation(s) that recite(s) an abstract idea fall within the enumerated groupings of abstract ideas in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019. 
The limitations of “defining … at least one warning region … wherein the surrounding environment detection device detects the objects in a detection area … wherein the lane detection device recognizes the position of the two-wheeled vehicle inside a lane … wherein the lane detection device maps the position of the two-wheeled vehicle and the position of the lanes … wherein the control device defines the warning regions within the detection area”, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components (i.e. the claimed “a processor … blind spot monitoring system … surrounding environment detection device … lane recognition device … control device … warning device”). That is, other than reciting “a processor … blind spot monitoring system … surrounding environment detection device … lane recognition device … control device … warning device” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “a processor … blind spot monitoring system … surrounding environment detection device … lane recognition device … control device … warning device” language, “defining … at least one warning region … wherein the surrounding environment detection device detects the objects in a detection area … wherein the lane detection device recognizes the position of the two-wheeled vehicle inside a lane … wherein the lane detection device maps the position of the two-wheeled vehicle and the position of the lanes … wherein the control device defines the warning regions within the detection area” in the context of this claim encompasses the user mentally determining a region for blind spot monitoring. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Under Step 2A - Prong 2:
This judicial exception is not integrated into a practical application. In particular, the claim recites additional the elements – “a processor … blind spot monitoring system … surrounding environment detection device … lane recognition device … control device … warning device”. The computing device in the claimed steps is recited at a high-level of generality (See MPEP 2106.05). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Additionally the claim recites the additional step of “providing … a blind spot warning”, however this additional step amounts to no more than mere insignificant extra solution activity in the form of data output (See MPEP 2106.05(g)). The claim is directed to an abstract idea. 
Under Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of “a processor … blind spot monitoring system … surrounding environment detection device … lane recognition device … control device … warning device” amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Additionally the claim recites the additional step of “providing … a blind spot warning”, however this additional step amounts to no more than mere insignificant extra solution activity in the form of data output (See MPEP 2106.05(g)). Claim 16 is not patent eligible. 

Regarding claim 17, claim 17 is an apparatus claim comprising a blind spot monitoring system. (thus the claims are to a method Step 1: yes)
Under Step 2A - Prong 1:
Claim 17 recites the abstract concept of defining at least one warning region for a blind spot monitoring system. This abstract idea is described in claim 17, “defining … at least one warning region … wherein the surrounding environment detection device detects the objects in a detection area … wherein the lane detection device recognizes the position of the two-wheeled vehicle inside a lane … wherein the lane detection device maps the position of the two-wheeled vehicle and the position of the lanes … wherein the control device defines the warning regions within the detection area” are considered to be mental process steps. The identified claim limitation(s) that recite(s) an abstract idea fall within the enumerated groupings of abstract ideas in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019. 
The limitations of “defining … at least one warning region … wherein the surrounding environment detection device detects the objects in a detection area … wherein the lane detection device recognizes the position of the two-wheeled vehicle inside a lane … wherein the lane detection device maps the position of the two-wheeled vehicle and the position of the lanes … wherein the control device defines the warning regions within the detection area”, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components (i.e. the claimed “A non-transitory computer readable medium … blind spot monitoring system … surrounding environment detection device … lane recognition device … control device … warning device”). That is, other than reciting “A non-transitory computer readable medium … blind spot monitoring system … surrounding environment detection device … lane recognition device … control device … warning device” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “A non-transitory computer readable medium … blind spot monitoring system … surrounding environment detection device … lane recognition device … control device … warning device” language, “defining … at least one warning region … wherein the surrounding environment detection device detects the objects in a detection area … wherein the lane detection device recognizes the position of the two-wheeled vehicle inside a lane … wherein the lane detection device maps the position of the two-wheeled vehicle and the position of the lanes … wherein the control device defines the warning regions within the detection area” in the context of this claim encompasses the user mentally determining a region for blind spot monitoring. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Under Step 2A - Prong 2:
This judicial exception is not integrated into a practical application. In particular, the claim recites additional the elements – “A non-transitory computer readable medium … blind spot monitoring system … surrounding environment detection device … lane recognition device … control device … warning device”. The computing device in the claimed steps is recited at a high-level of generality (See MPEP 2106.05). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Additionally the claim recites the additional step of “providing … a blind spot warning”, however this additional step amounts to no more than mere insignificant extra solution activity in the form of data output (See MPEP 2106.05(g)). The claim is directed to an abstract idea. 
Under Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of “A non-transitory computer readable medium … blind spot monitoring system … surrounding environment detection device … lane recognition device … control device … warning device” amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Additionally the claim recites the additional step of “providing … a blind spot warning”, however this additional step amounts to no more than mere insignificant extra solution activity in the form of data output (See MPEP 2106.05(g)). Claim 16 is not patent eligible. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 10-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanoh (US-20200180638) in view of Stopczynski (US-20080252482) and further in view of Lunsford (US-9,153,133).

Regarding claim 10, Kanoh teaches a method for monitoring a blind spot of a vehicle (Paragraph [0016], “A vehicle control method including: detecting, by an in-vehicle computer, an object present in a detection area”) 
the method comprising: defining, via a blind spot monitoring system, at least one warning region at least partially including the blind spot using traffic lane information representing a position of the vehicle in a traffic lane in which the vehicle is located and/or a position of at least one adjacent traffic lane that is adjacent to the traffic lane in which the vehicle is located (Figure 2 shows a vehicle and a region around the vehicle including a blind spot region) (Paragraph [0039], “Thus, since the radar 12 and the finder 14 are installed at intervals around the host vehicle M, and the radar 12 and the finder 14 have the detection areas corresponding to a predetermined angle, a blind spot area BA is formed in an area near the host vehicle M. … Further, when a plurality of areas that do not overlap any detection area in a direction away from the host vehicle M, which is a starting point, in an X-Y plane (a horizontal plane) when the host vehicle M is viewed from above are formed, the area closest to the host vehicle M may be treated as the blind spot area BA.”, here the system is teaching detection areas and blind spot area (BA)—which is equivalent to ‘at least one warning region partially comprising the blind spot’ ) (Figures 4-5 and 7-8 shows the system determining and using information such as traffic lane information) (See also Paragraphs [0036], [0042], [0053], [0061] and [0062]) 
wherein the blind spot monitoring system includes a surround environment detection device, a lane recognition device, a control device, and a warning device (Figure 3 shows items 16, 122, 100, and 30, these items “Object Recognition Device”, “Host Vehicle Position Recognizer”, “Automated Driving Controller”, and “HMI” or Human Machine Interface correspond to the components of the blind spot monitoring system here)
providing a blind spot action responsive to object information that represents a position of objects, including another vehicle being inside the warning region (Figure 6, items S112 and S114, S116 provide for a response to detecting an object in the blind spot (warning region))
wherein the surrounding environment detection device detects the objects in a detection area and issues the object information concerning recognized objects (Paragraph [0006], “A vehicle control system including: a detector configured to detect an object present in a detection area”) (Paragraph [0043], “The sensor fusion processor 16a repeatedly acquires information indicating a detection result from each sensor at the same cycles as a detection cycle of each sensor of the camera 10, the radar 12, and the finder 14 or at cycles longer than the detection cycle, and recognizes the position, type, speed, movement direction, or the like of the object OB each time the sensor fusion processor 16a acquires the information. The sensor fusion processor 16a outputs a result of the recognition of the object OB to the automated driving controller 100.”)
wherein the lane detection device recognizes the position of the vehicle inside a lane in which the vehicle is driving and a position of the lane and any adjacent lanes (Figure 4) (Paragraph [0023], “FIG. 4 is a diagram showing a state in which a host vehicle position recognizer 122 recognizes a relative position and posture of a host vehicle M with respect to a travel lane L1.”) (Paragraph [0107], “For example, the lane change possibility determiner 123a determines that the lane change is possible when conditions (1) the outside world recognizer 121 or the host vehicle position recognizer 122 recognizes lane demarcation lines that partition a host lane on which the host vehicle M travels or an adjacent lane adjacent to the host lane”)
wherein the lane detection device maps the position of the vehicle and the position of the lanes as traffic lane information (Paragraph [0061], “The host vehicle position recognizer 122 recognizes, for example, a lane (a traveling lane) on which the host vehicle M is traveling and a relative position and posture of the host vehicle M with respect to the traveling lane.”)
and wherein the control device reads in the object information and the traffic lane information (Figure 3 shows the item 100 “Automated Driving Controller” receiving information from item 16 “Object Recognition device” and item 122 “Host Vehicle Position Recognizer”).
However, Kanoh does not explicitly teach a response which is a warning response when an object (or vehicle) is detected in the blind spot of the vehicle and wherein the detection area extends over an area behind the vehicle and on both sides of the vehicle, so that the detection area covers at least the blind spot of the vehicle and wherein the control device defines the warning regions within the detection area using the traffic lane information. 
Stopczynski teaches a programmable blind spot detection system for vehicles and further equipped with an external vision system including
a response which is a warning response when an object (or vehicle) is detected in the blind spot of the vehicle (Figure 3 (element 78 and 80) provide for an alarm (warning) in response to detecting an object in the blind spot)
wherein the detection area extends over an area behind the vehicle and on both sides of the vehicle, so that the detection area covers at least the blind spot of the vehicle (Paragraph [0009], “Turning now to the drawings wherein like numbers depict like structures, and particularly to FIG. 1, system 10 is comprised of at least two radar sensors 12, 14, which may be positioned on a host vehicle 16, such that it is in the rear 18 and sides 20 of the vehicle so that any blind spot is under surveillance.”)
and wherein the control device defines the warning regions within the detection area using the traffic lane information (Paragraph [0009], “The Blind Spot Detection System of the present invention also includes input from a Lane Departure Warning System to assist in continuously determining Maximum Range Limits for the Blind Spot Detection System. … The vision sensors transmit data to the ECU wherein the lane offset is determined. Lane offset is defined for purposes of this application as the distance between the side of the vehicle and the same side lane markers, perpendicular to the direction of the lane and vehicle travel. The lane offset is continuously computed as the vehicle travels in a lane, and is used to continuously modify the Maximum Range Limit of the radar sensed beam which, if an object is detected within the continuously programmable Maximum Range Limit, an alarm is activated.”). 
Kanoh and Stopczynski are analogous art as they are both generally related to vehicle systems which monitor the surroundings for objects or other vehicles. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include a response which is a warning response when an object (or vehicle) is detected in the blind spot of the vehicle and wherein the detection area extends over an area behind the vehicle and on both sides of the vehicle, so that the detection area covers at least the blind spot of the vehicle and wherein the control device defines the warning regions within the detection area using the traffic lane information of Stopczynski in the the blind spot detection and response system and method of Kanoh in order to improve safety and reduce false detections and ensuring compliance with industrial trends, best practice and regulations (Stopczynski, Paragraph [0005], “In another aspect, the present invention relates to a programmable Blind Spot Detection System for host vehicles having an ECU with a memory and further equipped with a Lane Departure Warning System having an external vision system wherein said Blind Spot Detection System programmable range capability is set as a programmable maximum range limit to avoid false detection of objects in the road beyond the adjacent lane. Preferably, the Lane Departure Warning System visually detects the lane marker offset (the distance between the side of the vehicle and the same-side lane markers, perpendicular to the direction of the lane and vehicle travel) as measured by the vision sensor and the lane offset is used to continuously modify the blind spot programmable maximum range settings to ensure blind spot detection capability does not extend beyond desired zone boundaries.” provides for avoiding false detections and improving safety).
However, while Kanoh teaches that the system may be directed towards a system with two wheels (Paragraph [0032], “The host vehicle M is, for example, a vehicle such as a two-wheeled vehicle, a three-wheeled vehicle, or a four-wheeled vehicle.”), the Kanoh and Stopczynski references are primarily directed towards four-wheeled vehicles as can be seen in the drawings. 
Lunsford teaches an electronic device for monitoring the blind spot of a motorcycle driver including a two-wheeled vehicle (Fig. 1 provides for a two-wheeled vehicle and claim 1 provides for object detectors on both sides of the motorcycle).
Kanoh, Stopczynski, and Lunsford are analogous art as they are all generally related to vehicle systems which monitor the surroundings for objects or other vehicles.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include an electronic device for monitoring the blind spot of a motorcycle driver including a two-wheeled vehicle of Lunsford in the blind spot detection and response system and method of Kanoh and Stopczynski in order to improve safety and reduce collisions or accidents and ensuring compliance with industrial trends, best practice and regulations (Lunsford: Column 1, lines 35-51 provide for improving safety).

Regarding claim 11, the combination of Kanoh, Stopczynski, and Lunsford teaches the system as discussed above in claim 10, Kanoh further teaches wherein the warning region is defined to include at least a portion of the at least one adjacent traffic lane (Figs. 4, 5, 7 and 8 (entire figures) along with paragraphs 0036, 0042, 0053, 0061 and 0062, specifically Figure 8 shows the determined blind spot region including an adjacent lane).

Regarding claim 12, the combination of Kanoh, Stopczynski, and Lunsford teaches the system as discussed above in claim 10, however Kanoh does not explicitly wherein the warning region is defined to include at least an entirety of one or more of the at least one adjacent traffic lane. 
Stopczynski teaches the warning region is defined to include at least an entirety of one or more of the at least one adjacent traffic lane (Figure 2 (entire figure) provides for entirety of one or more of the at least one adjacent traffic lane).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include wherein the warning region is defined to include at least an entirety of one or more of the at least one adjacent traffic lane of Stopczynski in the the blind spot detection and response system and method of Kanoh in order to improve safety and reduce false detections and ensuring compliance with industrial trends, best practice and regulations (Stopczynski, Paragraph [0005], “In another aspect, the present invention relates to a programmable Blind Spot Detection System for host vehicles having an ECU with a memory and further equipped with a Lane Departure Warning System having an external vision system wherein said Blind Spot Detection System programmable range capability is set as a programmable maximum range limit to avoid false detection of objects in the road beyond the adjacent lane. Preferably, the Lane Departure Warning System visually detects the lane marker offset (the distance between the side of the vehicle and the same-side lane markers, perpendicular to the direction of the lane and vehicle travel) as measured by the vision sensor and the lane offset is used to continuously modify the blind spot programmable maximum range settings to ensure blind spot detection capability does not extend beyond desired zone boundaries.” provides for avoiding false detections and improving safety).

Regarding claim 13, the combination of Kanoh, Stopczynski, and Lunsford teaches the system as discussed above in claim 10, Kanoh further teaches wherein the warning region is defined as being smaller than a detection area of an object detection device that provides the object information (Fig. 2 (entire figure) provides for detection areas and blind spot area BA—which is smaller than a detection area).

Regarding claim 14, the combination of Kanoh, Stopczynski, and Lunsford teaches the system as discussed above in claim 10, Kanoh further teaches wherein the warning region is defined in an instance where the lane information indicates that there is no adjacent lane on a side of the two-wheeled vehicle (Kanoh: Figure 2 provides for warning region even in the absence of adjacent lane; Lunsford: Fig. 1 provides for a two wheeled vehicle); and 
the warning region is defined with a predefined width on the side at which the lane information indicates that there is no adjacent lane (Stopczynski: Figure 2, elements 36, 38, 40 and paragraph 0011 provides for ranges defined for area with no adjacent lane).

Regarding claim 15, the combination of Kanoh, Stopczynski, and Lunsford teaches the system as discussed above in claim 10, however Kanoh does not explicitly teach wherein, based on the lane information, the warning region is defined to include areas on both sides of the two wheeled vehicle.  
Lunsford further teaches wherein, based on the lane information, the warning region is defined to include areas at both sides of the two-wheeled vehicle (Lunsford: Claim 1 provides for object detectors on both sides of the motorcycle).
Kanoh, Stopczynski, and Lunsford are analogous art as they are all generally related to vehicle systems which monitor the surroundings for objects or other vehicles.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include an electronic device for monitoring the blind spot of a motorcycle driver including a two-wheeled vehicle of Lunsford in the blind spot detection and response system and method of Kanoh and Stopczynski in order to improve safety and reduce collisions or accidents and ensuring compliance with industrial trends, best practice and regulations (Lunsford: Column 1, lines 35-51 provide for improving safety) (EXAMINERS NOTE: This feature is also taught in paragraph [0009] of Stopczynski (Paragraph [0009], “Turning now to the drawings wherein like numbers depict like structures, and particularly to FIG. 1, system 10 is comprised of at least two radar sensors 12, 14, which may be positioned on a host vehicle 16, such that it is in the rear 18 and sides 20 of the vehicle so that any blind spot is under surveillance.”)). 


Regarding claim 16, Kanoh teaches a control device of a blind spot monitoring system comprising (Paragraph [0016], “A vehicle control method including: detecting, by an in-vehicle computer, an object present in a detection area”) 
a processor configured to monitor a blind spot of a vehicle by performing the following (Paragraph [0041], “Some or all of components of the object recognition device 16 are realized by a processor such as a central processing unit (CPU) executing a program (software).”)
defining, via the blind spot monitoring system, at least one warning region, which at least partially includes the blind spot using traffic lane information representing a position of the vehicle in a traffic lane in which the vehicle is located and/or a position of at least one adjacent traffic lane that is adjacent to the traffic lane in which the vehicle is located (Figure 2 shows a vehicle and a region around the vehicle including a blind spot region) (Paragraph [0039], “Thus, since the radar 12 and the finder 14 are installed at intervals around the host vehicle M, and the radar 12 and the finder 14 have the detection areas corresponding to a predetermined angle, a blind spot area BA is formed in an area near the host vehicle M. … Further, when a plurality of areas that do not overlap any detection area in a direction away from the host vehicle M, which is a starting point, in an X-Y plane (a horizontal plane) when the host vehicle M is viewed from above are formed, the area closest to the host vehicle M may be treated as the blind spot area BA.”, here the system is teaching detection areas and blind spot area (BA)—which is equivalent to ‘at least one warning region partially comprising the blind spot’ ) (Figures 4-5 and 7-8 shows the system determining and using information such as traffic lane information) (See also Paragraphs [0036], [0042], [0053], [0061] and [0062]) 
wherein the blind spot monitoring system includes a surround environment detection device, a lane recognition device, a control device, and a warning device (Figure 3 shows items 16, 122, 100, and 30, these items “Object Recognition Device”, “Host Vehicle Position Recognizer”, “Automated Driving Controller”, and “HMI” or Human Machine Interface correspond to the components of the blind spot monitoring system here)
providing a blind spot action responsive to object information that represents a position of objects, including another vehicle being inside the warning region (Figure 6, items S112 and S114, S116 provide for a response to detecting an object in the blind spot (warning region))
wherein the surrounding environment detection device detects the objects in a detection area and issues the object information concerning recognized objects (Paragraph [0006], “A vehicle control system including: a detector configured to detect an object present in a detection area”) (Paragraph [0043], “The sensor fusion processor 16a repeatedly acquires information indicating a detection result from each sensor at the same cycles as a detection cycle of each sensor of the camera 10, the radar 12, and the finder 14 or at cycles longer than the detection cycle, and recognizes the position, type, speed, movement direction, or the like of the object OB each time the sensor fusion processor 16a acquires the information. The sensor fusion processor 16a outputs a result of the recognition of the object OB to the automated driving controller 100.”)
wherein the lane detection device recognizes the position of the vehicle inside a lane in which the vehicle is driving and a position of the lane and any adjacent lanes (Figure 4) (Paragraph [0023], “FIG. 4 is a diagram showing a state in which a host vehicle position recognizer 122 recognizes a relative position and posture of a host vehicle M with respect to a travel lane L1.”) (Paragraph [0107], “For example, the lane change possibility determiner 123a determines that the lane change is possible when conditions (1) the outside world recognizer 121 or the host vehicle position recognizer 122 recognizes lane demarcation lines that partition a host lane on which the host vehicle M travels or an adjacent lane adjacent to the host lane”)
wherein the lane detection device maps the position of the vehicle and the position of the lanes as traffic lane information (Paragraph [0061], “The host vehicle position recognizer 122 recognizes, for example, a lane (a traveling lane) on which the host vehicle M is traveling and a relative position and posture of the host vehicle M with respect to the traveling lane.”)
and wherein the control device reads in the object information and the traffic lane information (Figure 3 shows the item 100 “Automated Driving Controller” receiving information from item 16 “Object Recognition device” and item 122 “Host Vehicle Position Recognizer”).
However, Kanoh does not explicitly teach a response which is a warning response when an object (or vehicle) is detected in the blind spot of the vehicle and wherein the detection area extends over an area behind the vehicle and on both sides of the vehicle, so that the detection area covers at least the blind spot of the vehicle and wherein the control device defines the warning regions within the detection area using the traffic lane information. 
Stopczynski teaches a programmable blind spot detection system for vehicles and further equipped with an external vision system including
a response which is a warning response when an object (or vehicle) is detected in the blind spot of the vehicle (Figure 3 (element 78 and 80) provide for an alarm (warning) in response to detecting an object in the blind spot)
wherein the detection area extends over an area behind the vehicle and on both sides of the vehicle, so that the detection area covers at least the blind spot of the vehicle (Paragraph [0009], “Turning now to the drawings wherein like numbers depict like structures, and particularly to FIG. 1, system 10 is comprised of at least two radar sensors 12, 14, which may be positioned on a host vehicle 16, such that it is in the rear 18 and sides 20 of the vehicle so that any blind spot is under surveillance.”)
and wherein the control device defines the warning regions within the detection area using the traffic lane information (Paragraph [0009], “The Blind Spot Detection System of the present invention also includes input from a Lane Departure Warning System to assist in continuously determining Maximum Range Limits for the Blind Spot Detection System. … The vision sensors transmit data to the ECU wherein the lane offset is determined. Lane offset is defined for purposes of this application as the distance between the side of the vehicle and the same side lane markers, perpendicular to the direction of the lane and vehicle travel. The lane offset is continuously computed as the vehicle travels in a lane, and is used to continuously modify the Maximum Range Limit of the radar sensed beam which, if an object is detected within the continuously programmable Maximum Range Limit, an alarm is activated.”).
Kanoh and Stopczynski are analogous art as they are both generally related to vehicle systems which monitor the surroundings for objects or other vehicles. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include a response which is a warning response when an object (or vehicle) is detected in the blind spot of the vehicle and wherein the detection area extends over an area behind the vehicle and on both sides of the vehicle, so that the detection area covers at least the blind spot of the vehicle and wherein the control device defines the warning regions within the detection area using the traffic lane information of Stopczynski in the the blind spot detection and response system and method of Kanoh in order to improve safety and reduce false detections and ensuring compliance with industrial trends, best practice and regulations (Stopczynski, Paragraph [0005], “In another aspect, the present invention relates to a programmable Blind Spot Detection System for host vehicles having an ECU with a memory and further equipped with a Lane Departure Warning System having an external vision system wherein said Blind Spot Detection System programmable range capability is set as a programmable maximum range limit to avoid false detection of objects in the road beyond the adjacent lane. Preferably, the Lane Departure Warning System visually detects the lane marker offset (the distance between the side of the vehicle and the same-side lane markers, perpendicular to the direction of the lane and vehicle travel) as measured by the vision sensor and the lane offset is used to continuously modify the blind spot programmable maximum range settings to ensure blind spot detection capability does not extend beyond desired zone boundaries.” provides for avoiding false detections and improving safety).
However, while Kanoh teaches that the system may be directed towards a system with two wheels (Paragraph [0032], “The host vehicle M is, for example, a vehicle such as a two-wheeled vehicle, a three-wheeled vehicle, or a four-wheeled vehicle.”), the Kanoh and Stopczynski references are primarily directed towards four-wheeled vehicles as can be seen in the drawings. 
Lunsford teaches an electronic device for monitoring the blind spot of a motorcycle driver including a two-wheeled vehicle (Fig. 1 provides for a two-wheeled vehicle and claim 1 provides for object detectors on both sides of the motorcycle).
Kanoh, Stopczynski, and Lunsford are analogous art as they are all generally related to vehicle systems which monitor the surroundings for objects or other vehicles.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include an electronic device for monitoring the blind spot of a motorcycle driver including a two-wheeled vehicle of Lunsford in the blind spot detection and response system and method of Kanoh and Stopczynski in order to improve safety and reduce collisions or accidents and ensuring compliance with industrial trends, best practice and regulations (Lunsford: Column 1, lines 35-51 provide for improving safety).

Regarding claim 17, Kanoh teaches a non-transitory computer readable medium on which are stored instructions executable by a processor comprising a program code arrangement having program code for monitoring a blind spot of a vehicle by performing the following (Paragraph [0016], “A vehicle control method including: detecting, by an in-vehicle computer, an object present in a detection area”) (Paragraph [0041], “Some or all of components of the object recognition device 16 are realized by a processor such as a central processing unit (CPU) executing a program (software).”)
defining, via the blind spot monitoring system, at least one warning region, which at least partially includes the blind spot using traffic lane information representing a position of the vehicle in a traffic lane in which the vehicle is located and/or a position of at least one adjacent traffic lane that is adjacent to the traffic lane in which the vehicle is located (Figure 2 shows a vehicle and a region around the vehicle including a blind spot region) (Paragraph [0039], “Thus, since the radar 12 and the finder 14 are installed at intervals around the host vehicle M, and the radar 12 and the finder 14 have the detection areas corresponding to a predetermined angle, a blind spot area BA is formed in an area near the host vehicle M. … Further, when a plurality of areas that do not overlap any detection area in a direction away from the host vehicle M, which is a starting point, in an X-Y plane (a horizontal plane) when the host vehicle M is viewed from above are formed, the area closest to the host vehicle M may be treated as the blind spot area BA.”, here the system is teaching detection areas and blind spot area (BA)—which is equivalent to ‘at least one warning region partially comprising the blind spot’ ) (Figures 4-5 and 7-8 shows the system determining and using information such as traffic lane information) (See also Paragraphs [0036], [0042], [0053], [0061] and [0062]) 
wherein the blind spot monitoring system includes a surround environment detection device, a lane recognition device, a control device, and a warning device (Figure 3 shows items 16, 122, 100, and 30, these items “Object Recognition Device”, “Host Vehicle Position Recognizer”, “Automated Driving Controller”, and “HMI” or Human Machine Interface correspond to the components of the blind spot monitoring system here)
providing a blind spot action responsive to object information that represents a position of objects, including another vehicle being inside the warning region (Figure 6, items S112 and S114, S116 provide for a response to detecting an object in the blind spot (warning region)).
wherein the surrounding environment detection device detects the objects in a detection area and issues the object information concerning recognized objects (Paragraph [0006], “A vehicle control system including: a detector configured to detect an object present in a detection area”) (Paragraph [0043], “The sensor fusion processor 16a repeatedly acquires information indicating a detection result from each sensor at the same cycles as a detection cycle of each sensor of the camera 10, the radar 12, and the finder 14 or at cycles longer than the detection cycle, and recognizes the position, type, speed, movement direction, or the like of the object OB each time the sensor fusion processor 16a acquires the information. The sensor fusion processor 16a outputs a result of the recognition of the object OB to the automated driving controller 100.”)
wherein the lane detection device recognizes the position of the vehicle inside a lane in which the vehicle is driving and a position of the lane and any adjacent lanes (Figure 4) (Paragraph [0023], “FIG. 4 is a diagram showing a state in which a host vehicle position recognizer 122 recognizes a relative position and posture of a host vehicle M with respect to a travel lane L1.”) (Paragraph [0107], “For example, the lane change possibility determiner 123a determines that the lane change is possible when conditions (1) the outside world recognizer 121 or the host vehicle position recognizer 122 recognizes lane demarcation lines that partition a host lane on which the host vehicle M travels or an adjacent lane adjacent to the host lane”)
wherein the lane detection device maps the position of the vehicle and the position of the lanes as traffic lane information (Paragraph [0061], “The host vehicle position recognizer 122 recognizes, for example, a lane (a traveling lane) on which the host vehicle M is traveling and a relative position and posture of the host vehicle M with respect to the traveling lane.”)
and wherein the control device reads in the object information and the traffic lane information (Figure 3 shows the item 100 “Automated Driving Controller” receiving information from item 16 “Object Recognition device” and item 122 “Host Vehicle Position Recognizer”).
However, Kanoh does not explicitly teach a response which is a warning response when an object (or vehicle) is detected in the blind spot of the vehicle and wherein the detection area extends over an area behind the vehicle and on both sides of the vehicle, so that the detection area covers at least the blind spot of the vehicle and wherein the control device defines the warning regions within the detection area using the traffic lane information. 
Stopczynski teaches a programmable blind spot detection system for vehicles and further equipped with an external vision system including
a response which is a warning response when an object (or vehicle) is detected in the blind spot of the vehicle (Figure 3 (element 78 and 80) provide for an alarm (warning) in response to detecting an object in the blind spot)
wherein the detection area extends over an area behind the vehicle and on both sides of the vehicle, so that the detection area covers at least the blind spot of the vehicle (Paragraph [0009], “Turning now to the drawings wherein like numbers depict like structures, and particularly to FIG. 1, system 10 is comprised of at least two radar sensors 12, 14, which may be positioned on a host vehicle 16, such that it is in the rear 18 and sides 20 of the vehicle so that any blind spot is under surveillance.”)
and wherein the control device defines the warning regions within the detection area using the traffic lane information (Paragraph [0009], “The Blind Spot Detection System of the present invention also includes input from a Lane Departure Warning System to assist in continuously determining Maximum Range Limits for the Blind Spot Detection System. … The vision sensors transmit data to the ECU wherein the lane offset is determined. Lane offset is defined for purposes of this application as the distance between the side of the vehicle and the same side lane markers, perpendicular to the direction of the lane and vehicle travel. The lane offset is continuously computed as the vehicle travels in a lane, and is used to continuously modify the Maximum Range Limit of the radar sensed beam which, if an object is detected within the continuously programmable Maximum Range Limit, an alarm is activated.”). 
Kanoh and Stopczynski are analogous art as they are both generally related to vehicle systems which monitor the surroundings for objects or other vehicles. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include a response which is a warning response when an object (or vehicle) is detected in the blind spot of the vehicle and wherein the detection area extends over an area behind the vehicle and on both sides of the vehicle, so that the detection area covers at least the blind spot of the vehicle and wherein the control device defines the warning regions within the detection area using the traffic lane information of Stopczynski in the the blind spot detection and response system and method of Kanoh in order to improve safety and reduce false detections and ensuring compliance with industrial trends, best practice and regulations (Stopczynski, Paragraph [0005], “In another aspect, the present invention relates to a programmable Blind Spot Detection System for host vehicles having an ECU with a memory and further equipped with a Lane Departure Warning System having an external vision system wherein said Blind Spot Detection System programmable range capability is set as a programmable maximum range limit to avoid false detection of objects in the road beyond the adjacent lane. Preferably, the Lane Departure Warning System visually detects the lane marker offset (the distance between the side of the vehicle and the same-side lane markers, perpendicular to the direction of the lane and vehicle travel) as measured by the vision sensor and the lane offset is used to continuously modify the blind spot programmable maximum range settings to ensure blind spot detection capability does not extend beyond desired zone boundaries.” provides for avoiding false detections and improving safety).
However, while Kanoh teaches that the system may be directed towards a system with two wheels (Paragraph [0032], “The host vehicle M is, for example, a vehicle such as a two-wheeled vehicle, a three-wheeled vehicle, or a four-wheeled vehicle.”), the Kanoh and Stopczynski references are primarily directed towards four-wheeled vehicles as can be seen in the drawings. 
Lunsford teaches an electronic device for monitoring the blind spot of a motorcycle driver including a two-wheeled vehicle (Fig. 1 provides for a two-wheeled vehicle and claim 1 provides for object detectors on both sides of the motorcycle).
Kanoh, Stopczynski, and Lunsford are analogous art as they are all generally related to vehicle systems which monitor the surroundings for objects or other vehicles.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include an electronic device for monitoring the blind spot of a motorcycle driver including a two-wheeled vehicle of Lunsford in the blind spot detection and response system and method of Kanoh and Stopczynski in order to improve safety and reduce collisions or accidents and ensuring compliance with industrial trends, best practice and regulations (Lunsford: Column 1, lines 35-51 provide for improving safety).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER FEES whose telephone number is (303)297-4343. The examiner can normally be reached Monday-Thursday 7:30 - 5:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571) 270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER GEORGE FEES/Examiner, Art Unit 3662                     

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662